Citation Nr: 9919052	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-26 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ear fungus.

2.  Entitlement to service connection for a nose disorder.

3.  Entitlement to service connection for a right leg wound.

4.  Entitlement to service connection for thrombophlebitis of 
the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1946 to June 
1948.

The current appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  
The RO&IC denied entitlement to service connection for 
bilateral hearing loss, a nose problem, residuals of a right 
leg wound, ear fungus, and thrombophlebitis of the right 
thigh.

In January 1998 the hearing officer at the RO&IC affirmed the 
determinations previously entered, and granted entitlement to 
service connection for bilateral hearing loss with assignment 
of a 10 percent evaluation.

The Board of Veterans' Appeals (Board) notes that while the 
Board took testimony from the veteran in May 1999 with 
respect to the issue of the initial evaluation for the 
veteran's hearing loss disability, this hearing was conducted 
beyond the one year period following the initial grant of 
service connection for this disability in January 1998.  



Thus, since the hearing can not constitute a notice of 
disagreement with the rating established by the January 1998 
decision, and there is no other document of record which may 
be construed as a notice of disagreement with the initial 
rating for service-connected hearing loss.  The record 
further reveals that the veteran has raised the additional 
issues of entitlement to service connection for malaria and a 
left eye disorder.  

As none of the foregoing issues have been procedurally 
prepared or certified for appellate review, the Board is 
referring them to the RO&IC for initial consideration and 
appropriate action or appellate review.  Consequently, these 
issues are referred back to the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania, for appropriate clarification 
and/or adjudication.


FINDINGS OF FACT

1.  The claim for service connection for ear fungus is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The claim for service connection for a nose disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

3.  The claim for service connection for a right leg wound is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

4.  The claim for service connection for thrombophlebitis of 
the right thigh is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for ear fungus is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a nose disorder is 
not well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim for service connection for a right leg wound is 
not well grounded.  38 U.S.C.A. § 5107(a).

4.  The claim for service connection for thrombophlebitis of 
the right thigh is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1998).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  

Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  



The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Factual Background

Enlistment examination in December 1946 revealed no relevant 
abnormalities.  Service medical records further reveal that 
the veteran was admitted to a hospital in February 1948 with 
an initial diagnosis of an undiagnosed condition manifested 
by cellulitis and pain in the right knee.  The veteran 
complained of pain in the back of the right knee for the 
previous day, examination revealed redness and marked 
tenderness over the medial condyle, and it was opined that 
this could possibly indicate phlebitis.  Later, the diagnosis 
was replaced by a diagnosis of acute moderate 
thrombophlebitis of the right thigh, cause undetermined.  

Additional hospital records from this admission reflect that 
the veteran reported pain in the right thigh for the previous 
two days that had become much worse the morning prior to 
admission.  The veteran further noted that there had been no 
injury.  Complete examination was determined to be negative 
except that the greater saphenous vein was easily palpable, 
distended, and painful with pressure, and the whole leg was 
slightly red.  During the veteran's hospitalization, he was 
treated with penicillin, and muscles showed improvement 
within several days.  Approximately six days after admission, 
the veteran was noted to be walking around the hospital 
without complaint, and on February 27, 1948, he was 
discharged from the hospital.

Private medical records from Dr. J., dated in November 1996, 
reflect negative findings with respect to the sinuses and 
that routine examination of the nose revealed that the 
turbinates were engorged on the right.  It was further noted 
that the septum was deviated to the right with obstruction on 
the right greater than the left.

VA audio-ear disease examination in January 1997 did not note 
the existence of any ear fungus.  External canal examination 
did reveal osteomas in both ear canals, but there was no 
active or infectious ear disease found at this time.

VA joints examination in February 1997 revealed that the 
veteran reported a history of injuring his right leg when he 
was in the service and an explosion occurred nearby.  He did 
not feel that he was injured at the time, but later noticed 
that he had pain and some blood forming in the area of his 
right knee.  He was taken to his local hospital where a piece 
of metal was removed.  It was noted that the piece of metal 
had not penetrated entirely but was lodged in the medial 
aspect of the leg just above the knee.  The veteran related 
that he had a blood clot in the area of that leg, but it 
improved and healed, and he now complained of only occasional 
pain in the right knee area which was mostly secondary to 
overexertion.  He denied that the knee swelled or gave out.  

Physical examination of the right knee revealed that it was 
nontender and nonswollen.  The patella was immobile.  
Extension was at 0 degrees, and flexion was at 105 degrees.  
There was no evidence of ligamentous laxity and there was no 
perceptible scar in the area.  X-rays of the right knee 
revealed no evidence of any significant bony or joint 
abnormality, and the study was noted to be unremarkable.  The 
overall diagnosis was residual of shell fragment wound of the 
right knee.

A lay statement from the veteran's spouse, dated in August 
1997, maintains that the veteran's hearing problems began in 
service, when the veteran was stationed in Panama with a 
fungus infection in both ears.

At his personal hearing at the RO&IC in August 1997, the 
veteran testified that during the process of "dumping" 
ammunition casings while stationed in Panama, one of them 
exploded, and the brass casing from the shell struck the 
inside of his right leg almost at the knee (transcript (T.) 
at pp. 1-2).  When he took his trousers off, the veteran 
noticed that there was swelling but no blood (T. at p. 2).  
After rubbing his leg, the pain subsided, but a couple of 
days later, he noted that he was limping (T. at p. 3).  At 
this point, it was noted that the vein on the inside of his 
leg was raised, and it was decided that the veteran should go 
to the hospital (T. at p. 3).


When he got to the hospital, a doctor examined him and told 
him that he had a blood clot in the right leg (T. at p. 3).  
A nurse then began to administer penicillin and the veteran 
was given "heat" treatments (T. at pp. 3-4).  At the time 
of discharge from the hospital, the veteran was told that he 
was all right, and he did not have any problems with his legs 
for four or five years thereafter (T. at p. 4).  However, 
four or five years post service, he began to notice that he 
favored the leg when walking and that it would occasionally 
give out (T. at p. 4).  In the previous ten years, the leg 
seemed to be getting worse with calf cramps and a lot of pain 
(T. at p. 4).  He also complained of hamstring pain and that 
there would sometimes be swelling of the vein (T. at pp. 4-
5).  Occasionally, the pain would awaken him (T. at p. 5).  

While in Panama, the veteran stated that he contracted a 
fungus infection in his ears, and he further noted that his 
nose would run with a yellow discharge (T. at p. 5).  He was 
given Sulfur treatments but was never hospitalized for this 
(T. at pp. 5-6).  His ears reportedly drained for awhile and 
then the condition cleared (T. at p. 6).  During the previous 
year, he noticed that his left nostril had started to leak 
with fluid (T. at p. 6).  Although the veteran also stated 
that he fell and broke his nose in service, he denied that he 
sought treatment for this (T. at p. 6).  The following day he 
noticed that he had two black eyes and that his nose was 
cocked to the left (T. at p. 6).  

The veteran believed that his hearing loss was related to the 
infection that he had in his ears during service (T. at p. 
8).  The injury to his nose probably occurred in the fall or 
spring of 1947, and he recalled that his nose bled a little 
as a result of this fall (T. at pp. 11-12).  The veteran 
further described the shell that struck his leg in service as 
a "40 millimeter ackack" (T. at p. 12).  He had not noticed 
that his right leg would swell any more than his left (T. at 
p. 14).  

VA arteries/veins examination in September 1997, revealed 
that the veteran reported a history that his right thigh was 
struck by a shell casing during service just above the knee 
anteromedially.  

There was initially some pain and bruising, and he reportedly 
did not have any difficulties with his right thigh until many 
years later, when he began to note right calf and hamstring 
cramping that was episodic in occurrence.  On examination, 
the examiner indicated that the right lower limb appeared 
normal, including the anteromedial right thigh just above the 
knee.  The diagnosis was that the examiner found no residuals 
of blunt trauma and phlebitis of the right thigh.

At a VA audio examination in September 1997, the veteran 
reported having fungal infections in his ears when working in 
the jungle during active duty.  

An October 1997 VA audio-disease examination also revealed a 
history of frequent ear infections during the war due to 
fungus.  There was no history of intravenous antibiotic use.  
Physical examination revealed left ear canal osteomas, but no 
evidence of infection.  

A lay statement from D. P. K., dated in April 1999, reflects 
that this witness had known the veteran for approximately 
forty-five years, and that during this time, he had noticed 
the veteran limping on occasion.  The witness indicated that 
he had asked the veteran what the problem was, and that the 
veteran responded that something happened in the service.

A lay statement from a fellow service member, dated in May 
1999, notes that during his service with the veteran in an 
artillery battalion during World War II, he personally 
witnessed injuries from accidents caused by the ejection of 
large shell casings, and the intense physical suffering 
caused by such accidents.  He further indicated that at the 
time of the veteran's discharge from the service in 1948, it 
was obvious that the veteran had a decided limp, and this 
witness recalled that the veteran had told him that he had 
been injured by an ejected 155 millimeter casing and that he 
felt the injury would heal by itself over time.  Instead, the 
witness noted that the veteran's condition was becoming worse 
with age.

A May 1999 statement from the veteran's spouse reflects that 
ever since her marriage to the veteran, the veteran had 
complained of pain in his leg.


At the veteran's hearing before a Member of the Board in May 
1999, the veteran testified that during the service, he 
developed an ear fungus that would cause his ears to drain, 
and that his nose would run, producing a discharge that was 
brown in color (T. at pp. 5-6).  After service, he continued 
to have the ear fungus for a while, and still had a sinus 
problem, noting that he broke his nose during service (T. at 
p. 6).  

The veteran injured his nose when he tripped and fell over 
some debris while running through the jungle during practice 
maneuvers (T. at p. 7).  One side of his nose was always 
congested making it difficult to breathe, but there was not 
too much pain (T. at p. 8).  Occasionally, his sinuses would 
bother him (T. at p. 8).  The veteran recalled that one 
doctor had suggested re-breaking his nose, but that this 
might cause more problems than he had currently (T. at p. 9).  

With respect to the leg wound, the veteran indicated that 
while test firing ".155's," a shell casing was ejected and 
struck him in the right leg, two or three inches above the 
right knee on the inside of the thigh (T. at pp. 9-10).  Two 
days later, he indicated that he had developed a limp, and 
when a captain noticed that there was a raised blood vessel, 
the veteran was taken to the hospital (T. at pp. 10-11).  

When he got to the hospital, a doctor determined that he had 
a blood clot in this right leg, and the veteran was 
hospitalized for 10 days (T. at p. 11).  Following discharge, 
the veteran indicated that the leg was put in a case for a 
week and the veteran was given crutches (T. at p. 11).  After 
the removal of the cast, the doctors reportedly believed that 
the leg looked "pretty good," and the veteran was 
discharged from the service two or three months later (T. at 
p. 11).  At this time, the veteran indicated that his legs 
would bother him with damp weather, and the pain in the right 
knee would sometimes prevent him from using the stairs (T. at 
p. 12).  He would take Advil to alleviate the pain (T. at p. 
12).  




Analysis

The Board has considered the evidence relevant to all of the 
claims, and first notes that it reveals no current diagnosis 
of or disability with respect to ear fungus, a right leg 
wound, or thrombophlebitis of the right thigh.  While 
thrombophlebitis of the right thigh was diagnosed during 
service in February 1948, and the Board may accept the 
veteran's representation that he had episodes of ear fungus 
in service, symptomatology directly related to ear fungus was 
not noted during service, and symptoms of in-service 
disability associated with the right leg was not noted after 
February 1948.  

The VA arteries/veins examination in September 1997 revealed 
a diagnosis of no residuals of disability related to blunt 
trauma and phlebitis of the right thigh, and VA audio-ears 
examinations in January and October 1997 did not reveal 
findings of ear infection or ear fungus.  While the Board 
notes that the VA joints examination in February 1997 did 
reflect a finding of some limitation of flexion in the right 
leg and a diagnosis of residual of shell fragment wound of 
the right knee, the history of the veteran as to the removal 
of a metal fragment (this is not otherwise documented in the 
record), and the fact that the diagnosis was not based on a 
review of X-rays which were subsequently determined to reveal 
negative findings, significantly reduces the probative value 
of the findings and conclusions arising from the examination.

Moreover, under the case law, it is clear that a fundamental 
element of a well-grounded claim is competent evidence of 
"current disability" (medical diagnosis).  Rabideau v. 
Derwinski, supra; Brammer v. Derwinski, supra.  The Board 
further finds that "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).

As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1998); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present as to the claims for service connection 
for ear fungus, a right leg wound, and thrombophlebitis of 
the right thigh.  

The Board recognizes that the veteran has made an effort to 
submit evidence that he currently has disability associated 
with ear fungus, a right leg wound, and thrombophlebitis of 
the right thigh, which are related to service by way of 
testimony and evidentiary assertions.  However, the Court has 
said that claimants unversed in medicine are not competent to 
make medical determinations involving medical diagnosis or 
causation.  

In other words, since the veteran, his spouse, and other lay 
witnesses have had no medical training, their assertions that 
he currently has disability associated with ear fungus or his 
right leg which is related to certain symptoms he experienced 
in service, carries no weight.  See Espiritu v. Derwinski, 
supra.  

Further, while the Board has noted the appellant's argument 
that he experiences disability in his right leg on a periodic 
basis, the Board must again point out that, under the 
governing case law, a grant of service connection must be 
based upon existing or "present disability," not upon 
speculation as to potential future disability.  "...[I]t is 
clear that allegations of a future disability are not 
sufficient for an award of compensation....  Degmetich, 104 
F.3d. at 1331.

In the event that there is a diagnosis of disability 
associated with ear fungus or the veteran's right leg at some 
point in the future, the veteran may then proceed to submit 
an appropriate application to reopen his claim, at which time 
he should also provide the medical evidence necessary to link 
any such diagnosed disability to service or to service-
connected disability.

With respect to the veteran's claim for service connection 
for a nose disorder, while the record does reflect the 
existence of some disability of the nose manifested by a 
deviated septum or engorged turbinates on the right, this 
claim and the other claims on appeal are also not well 
grounded due to the lack of evidence to satisfy element three 
under Caluza v. Brown, supra, a nexus between any current 
manifestation of a nose disorder, ear fungus, a leg wound, 
and thrombophlebitis of the right thigh, and disease or 
injury in service.  

Thus, assuming the existence of disability associated with 
the claimed disabilities at any time, the evidence which has 
been presented does not provide any competent link between 
the claimed conditions and service.  The only evidence 
advanced to support the existence of this element of a well-
grounded claim is the testimony and statements of the 
veteran, his spouse, and lay witnesses, and as was noted 
above, the Court has said that claimants unversed in medicine 
are not competent to make medical determinations involving 
medical causation.  

Nor can lay evidentiary assertions establish the nexus 
element on the basis of continuity of symptoms because nose 
disorders, ear fungus, residuals of a right leg wound, and 
thrombophlebitis of the right thigh are not those subject to 
lay observation.  Savage v. Gober, supra.  As for the medical 
evidence of record, there is no medical evidence which 
relates current disability associated with a nose disorder, 
ear fungus, a right leg wound, or thrombophlebitis of the 
right thigh, to service.  Where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence to the effect that a claim is plausible is 
required for the claim to be well grounded.  See Grottveit v. 
Brown, supra.  

As the Board finds that the appellant has not met the initial 
burden of submitting well-grounded claims as to entitlement 
to service connection for ear fungus, a nose disorder, a 
right leg wound, and thrombophlebitis of the right thigh, the 
appeal must be denied.  No duty to assist the appellant in 
these claims has arisen.






The RO&IC's adjudication of the claims for service connection 
for a right leg wound and thrombophlebitis of the right thigh 
does not constitute prejudicial error.  Grottveit, 5 Vet. 
App. at 93; Tirpak, 2 Vet. App. at 611; Sanchez v. Derwinski, 
2 Vet. App. 330, 333 (error is harmless if it does not change 
the resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO&IC, as in this case, the 
question of whether the claims for service connection for a 
right leg wound and thrombophlebitis of the right thigh are 
well grounded, it must be considered whether the claimant has 
been given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to respond and, 
if not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this instance, the Board does not find such prejudice 
because the appellant has not met the threshold obligation of 
submitting well-grounded claims.  Meyer v. Brown, 9 Vet. App. 
425 (1996).

The Board further finds that the RO&IC advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claims.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims for service connection for ear 
fungus, a nose disorder, a right leg wound, and 
thrombophlebitis of the right thigh are not well grounded, 
the doctrine of reasonable doubt has no application to his 
case.



ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for ear fungus, a nose 
disorder, a right leg wound, and thrombophlebitis of the 
right thigh, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

